DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/4/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

The information disclosure statement (IDS) submitted on 10/18/2021is in compliance with the provisions of 37 CFR 1.97.  However, the IDS is not in compliance with the provision of 37 CFR 1.98.  With the exception of the crossed-out citations, the information disclosure statement is being considered by the examiner.  
The citation fails to include the relevant pages of the publication in the citation.  It is requested that the relevant pages/number of pages be included in the citation, in accordance with in 37 CFR 1.98(b)(5).
More specifically, there is no copy of the cited reference in the instant application nor in the prior filed application. Therefore, the citation has been crossed-out and has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).
	 
Claim Objections
Claims 4, 8, 15 and 16 are objected to because of the following informalities:  
Claims 4, 8 and 16 recite “adhesively secured”.  However claims 3, 7 and 15 recite “removably secured”.  It is suggested for clarity that claims 4, 8 and 16 recite “is removably secured to the payment card within the recess via an adhesive”.  For examination purposes, the claim language will be interpreted as “is removably secured to the payment card within the recess via an adhesive”.
Claim 15 recites “removable secured”.  It appears the claim language should recite “removably secured”.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 12 and 18 recite “at least one seed is embedded partially in one layer of the plurality of layers”. However, claims 1 and 14 recite “one or more plant seeds embedded in a first layer of the plurality of layers”.  Therefore, it is unclear of “one layer of the plurality of layers” is the same as, or different than, the first layer. Please clarify.  If these are layers are different, the claim language needs to differentiate the two layers better.  If the applicant is referencing the first layer, then proper antecedent basis is needed.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

Claims 1-3, 5-7, 9, 14, 15, 17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marsch (US 10,817,868) in view of Winkler (US 2010/0078489), Jensen (US 2009/0008462) and Castineiras (US 2009/0198589).
With respect to claims 1, 6 and 14, Marsch discloses a payment card assembly comprising:
a payment card having a first surface (14), an opposed second surface (12) (col. 3, lines 42-56; col. 4, line 56 – col. 5, line 4; claim 19) ; 
a Europay, Mastercard, and Visa (EMV) chip (48) removably secured on the first surface of the payment card (col. 3, lines 42-56; col. 4, line 56 – col. 5, line 4; claim 19); and 
a magnetic strip (24) removably secured on the second surface of the payment card (col. 3, lines 42-56; col. 4, line 56 – col. 5, line 4; claim 19).
	Marsch fails to expressly disclose the payment card being formed of a plurality of layers of biodegradable plastic; and one or more plant seeds embedded in a first layer of the plurality of layers of biodegradable plastic, wherein the first layer is adjacent to an outermost layer of the plurality of layers of biodegradable plastic, and the outermost layer is free of plant seeds.
	Winkler teaches it is well known in the art for a payment card to be formed of a plurality of layers of biodegradable plastic, a first layer being adjacent to an outermost layer of the plurality of layers of biodegradable plastic ([0015]-[0019]).  Winkler additionally teaches one or more plant seeds embedded in a first layer of the plurality of 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the payment card to be formed of a plurality of layers of biodegradable plastic; and to include one or more plant seeds embedded in a first layer of the plurality of layers of biodegradable plastic, in order to provide an environmentally friendly card that be planted.
	The combined teachings Marsch, Winkler and Jensen disclose the invention set forth above, however they fail to expressly disclose the outermost layer is free of plant seed.
Castineiras teaches it is well known in the art for an outermost layer disposed over a layer having plant seeds to be used to isolate and protect the seeds from an exposure to moisture which may prematurely start a germination process ([0017]), thus implying an outermost layer not having plant seeds.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the outermost layer to be free of plant seed(s) in order to isolate and protect the seeds in the first layer from exposure to moisture which may prematurely start a germination process.
With respect to claim 2, the modified Marsch addresses all the limitations of claim 1.
However, the modified Marsch fails to expressly disclose the EMV chip is positioned in a portion of the payment card that is surrounded by a perforation line 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the EMV chip to positioned in a portion of the transaction card that is surrounded by a perforation line in order to detach the payment card from a portion that lists related information of the seeds, if the payment card includes a portion that has information relating to the seeds.
With respect to claim 3, the modified Marsch discloses a recess (40) formed in the first surface (14) of the payment card, the EMV chip being removably secured within the recess (Marsch: col. 4, line 56 – col. 5, line 4; Figs. 9, 11 and 12).
With respect to claim 5, the modified Marsch discloses the recess (40) extends inwardly from a peripheral edge of the payment card, and further comprises an insert (46) removably received in the recess, grooves extending along opposed sides of one of the recess and the insert, and mating projections formed on opposed sides of the other of the recess and the insert, wherein the EMV chip is positioned in the insert (Marsch: col. 3, line 49 – col. 4, line 18; col. 4, line 46 – col. 5, line 4; Figs.  2, 7, 8, 11 and 12).
With respect to claims 7 and 9, the modified March discloses a recess (16) formed in the first surface (12) of the payment card, the magnetic strip being removably secured within the recess, wherein the recess extends inwardly from a peripheral edge of the payment card and further comprises an insert (22) removably received in the recess, grooves extending along opposed sides of one of the recess and the insert, and mating projections formed on a opposed sides of the other of the recess and the insert, 
With respect to claim 15, the modified Marsch discloses a first recess formed in the first surface of he payment card and a second recess formed in the second surface of the payment card, the EMV chip being removably secured within the first recess and the magnetic stripe being removably secured within the second recess (Marsch: col. 3, line 49 – col. 4, line 18; col. 4, line 46 – col. 5, line 4; Figs.  2, 7-9, 11 and 12).
With respect to claim 17, the modified Marsch discloses the first recess extends inwardly from a first peripheral edge of the payment card, the second recess extends inwardly from a second peripheral edge of the payment card, a first insert is removably received in the first recess, a second insert is removably received in the second recess, first grooves extend along opposed sides of one of the first recess and the first insert, first projections are formed on opposed sides of the other of the first recess and the first insert, second grooves extend along opposed sides of one of the second recess and the second insert, second projections are formed opposed sides of the other of second recess and the second insert, the EMV chip is positioned in the first insert, and the magnetic strip is positioned in the second insert (Marsch: col. 3, line 49 – col. 4, line 18; col. 4, line 46 – col. 5, line 4; Figs.  2, 7-9, 11 and 12).
With respect to claim 20, Marsch discloses a payment card assembly comprising:
a payment card having a first surface (14), an opposed second surface (12), a first recess (40) formed in the first surface, a second recess (16) formed in the second surface (col. 3, lines 42-56; col. 4, line 56 – col. 5, line 4; claim 19) ; 
a Europay, Mastercard, and Visa (EMV) chip (48) removably secured in the first 
a magnetic strip (24) removably secured in the second recess (16) (col. 3, lines 42-56; col. 4, line 56 – col. 5, line 4; claim 19).
	Marsch fails to expressly disclose the payment card being formed of a plurality of layers of biodegradable plastic; and one or more plant seeds embedded in a first layer of the plurality of layers of biodegradable plastic, wherein the first layer is adjacent to an outermost layer of the plurality of layers of biodegradable plastic, and the outermost layer is free of plant seeds.
Winkler teaches it is well known in the art for a payment card to be formed of a plurality of layers of biodegradable plastic, a first layer being adjacent to an outermost layer of the plurality of layers of biodegradable plastic ([0015]-[0019]).  Winkler additionally teaches one or more plant seeds embedded in a first layer of the plurality of layers of the biodegradable card ([0025], [0026]).  Jensen teaches it is well known in the art for a one or more plant seeds to be embedded in a layer of biodegradable plastic ([0021], [0030]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the payment card to be formed of a plurality of layers of biodegradable plastic; and one or more plant seeds embedded in a first layer of the plurality of layers of biodegradable plastic, in order to provide an environmentally friendly card that be planted.
	The combined teachings Marsch, Winkler and Jensen disclose the invention set forth above, however they fail to expressly disclose the outermost layer is free of plant seed.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the outermost layer to be free of plant seed(s) in order to isolate and protect the seeds in the first layer from exposure to moisture which may prematurely start a germination process.

Claims 10, 11 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marsch modified by Winkler, Jensen and Castineiras as applied to claim 1 above, and further in view of Imai (JP 2005007695).
With respect to claims 10, 11 and 19, the modified Marsch addresses all the limitations of claims 1 and 14.
	However, the modified Marsch fails to expressly disclose a first plant seed is positioned in the first layer of the plurality of layers of biodegradable plastic, and a second plant seed is positioned in a second layer of the plurality of layers of biodegradable plastic, the second layer being adjacent the first layer and spaced from the outermost layer. The modified Marsch fails to expressly disclose at least one plant seed is positioned in each layer of the plurality of layers of biodegradable plastic other than the outermost layer.
Imai teaches it is well known in the art for a card to include a plurality of layers (12) of biodegradable plastic and an outermost layer (11) adjacent a first layer of the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the payment card to include a plurality of layers of biodegradable plastic such that a second layer of the plurality of layers is adjacent the first layer and spaced from the outermost layer, in order to form a card that has improved bending resistance, and has mechanical properties and physical properties as a conventional card, as taught by Imai (pgs. 4 and 6 of translation).
The combined teachings of the modified Marsch and Imai disclose the invention set forth above, however they fail to expressly disclose a first plant seed is positioned in the first layer of the plurality of layers of biodegradable plastic, and a second plant seed is positioned in a second layer of the plurality of layers of biodegradable plastic.  The modified Marsch additionally fails to expressly disclose at least one plant seed is positioned in each layer of the plurality of layers of biodegradable plastic other than the outermost layer.
Jensen teaches the general concept of a biodegradable layer having a plurality of plant seeds ([0021], [0030]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try to incorporate at least one plant seed in each of layer of the plurality of layers of biodegradable plastic other than the outermost layer, thus a first plant seed is positioned in the first layer of the plurality of layers of biodegradable plastic, and a second plant seed is positioned in a second layer of the .

Claims 1-3 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fehrman et al. (US 6,193,169) in view of Erling et al. (WO 2011/138042), Winkler, Jensen and Castineiras.
With respect to claims 1, Fehrman et al. discloses a payment card assembly comprising:
a payment card having a first surface, an opposed second surface (Figs. 1, 8 and 9)
a chip (16) removably secured on the first surface of the payment card (col. 1, lines 45-49; col. 6, line 62 – col. 7, line 16; Figs. 1, 8 and 9).
	Fehrman et al. fails to expressly disclose the chip being an Europay, Mastercard, and Visa (EMV) chip; the payment card being formed of a plurality of layers of biodegradable plastic; and one or more plant seeds embedded in a first layer of the plurality of layers of biodegradable plastic, wherein the first layer is adjacent to an outermost layer of the plurality of layers of biodegradable plastic, and the outermost layer is free of plant seeds.
	Erling et al. teaches it is well known in the art for a payment card to have an  Europay, Mastercard, and Visa (EMV) chip (pg. 4 of translation).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the chip to be an EMV chip in order to allow 
The combined teachings of Fehrman et al. and Erling et al. disclose the invention set forth above, however they fail to expressly disclose the payment card being formed of a plurality of layers of biodegradable plastic; and one or more plant seeds embedded in a first layer of the plurality of layers of biodegradable plastic, wherein the first layer is adjacent to an outermost layer of the plurality of layers of biodegradable plastic, and the outermost layer is free of plant seeds.
	Fehrman et al. discloses the payment card comprises a plurality of layers (12B-12E), wherein a first layer (12C) is adjacent to an outermost layer (12B) of the plurality of layers (col. 8, line 52 – col. 9, line 24; Fig. 4).  Winkler teaches it is well known in the art for a payment card to be formed of a plurality of layers of biodegradable plastic, a first layer being adjacent to an outermost layer of the plurality of layers of biodegradable plastic ([0015]-[0019]).  Winkler additionally teaches one or more plant seeds embedded in a first layer of the plurality of layers of the biodegradable card ([0025], [0026]).  Jensen teaches it is well known in the art for a one or more plant seeds to be embedded in a layer of biodegradable plastic ([0021], [0030]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the plurality of layers of the payment card to be formed of biodegradable plastic; and include one or more plant seeds embedded in a first layer of the plurality of layers of biodegradable plastic, in order to provide an environmentally friendly card that be planted.

Castineiras teaches it is well known in the art for an outermost layer disposed over a layer having plant seeds to be used to isolate and protect the seeds from an exposure to moisture which may prematurely start a germination process ([0017]), thus implying an outermost layer not having plant seeds.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the outermost layer to be free of plant seed(s) in order to isolate and protect the seeds in the first layer from exposure to moisture which may prematurely start a germination process.
With respect to claim 2, the modified Fehrman et al. addresses all the limitations of claim 1.
However, the modified Fehrman et al. fails to expressly disclose the EMV chip is positioned in a portion of the payment card that is surrounded by a perforation line 
Jensen teaches it is well known in the art for a chip positioned in a portion of the transaction card that is surrounded by a perforation line (Figs. 1 and 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the EMV chip to positioned in a portion of the transaction card that is surrounded by a perforation line in order to detach the payment card from a portion that lists related information of the seeds, if the payment card includes a portion that has information relating to the seeds.

With respect to claim 5, the modified Fehrman et al. discloses the recess extends inwardly from a peripheral edge of the payment card, and further comprises an insert (14) removably received in the recess, grooves extending along opposed sides of one of the recess and the insert, and mating projections formed on opposed sides of the other of the recess and the insert, wherein the EMV chip is positioned in the insert (Fig. 9).

Claims 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fehman et al. modified by Erling et al, Winkler, Jensen and Castineiras as applied to claim 1 above, and further in view of Jersa, III (US 2017/0344977).
With respect to claims 6-8, the modified Fehrman et al. addresses all the limitations of claim 1.
	However, the modified Fehrman et al. fails to expressly disclose the magnetic strip is removably secured to the payment card; a recess formed in the first surface of the payment card, the magnetic strip being removably secured within the recess, and the magnetic strip is adhesively secured to the payment card within the recess.
Erling et al. teaches it is well known in the art for a magnetic strip to be in a recess in a payment card and can be affixed via an adhesive, and to be on a back surface of a payment card (pgs. 4, 5 and 8 of translation, Figs. 1 and 4).  Jersa, III 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the magnetic strip to be in a recess in the first surface (e.g. back surface) of the payment card in order to provide a magnetic strip flush with the second surface of the payment card and to allow the payment card to be used as a conventional payment card.  Further, it has been held that a mere rearrangement of elements without modification of the operation of the device involves only routine skill in the art.  In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).  It also would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the magnetic strip to be removably secured to in the second recess in order to allow the magnetic strip to be replaced as the magnetic strip gets periodically worn out.  

Claims 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fehrman et al. modified by Erling et al., Winkler, Jensen and Castineiras as applied to claim 1 above, and further in view of Imai.
With respect to claims 10 and 11, the modified Fehrman et al. addresses all the limitations of claim 1.
	However, the modified Fehrman et al.  fails to expressly disclose a first plant seed is positioned in the first layer of the plurality of layers of biodegradable plastic, and a second plant seed is positioned in a second layer of the plurality of layers of biodegradable plastic, the second layer being adjacent the first layer and spaced from 
Imai teaches it is well known in the art for a card to include a plurality of layers (12) of biodegradable plastic and an outermost layer (11) adjacent a first layer of the biodegradable plastic and a second layer of biodegradable place which is  adjacent the first layer and spaced from the outermost layer (pgs. 4-6 of translation, Fig. 2).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the payment card to include a plurality of layers of biodegradable plastic such that a second layer of the plurality of layers is adjacent the first layer and spaced from the outermost layer, in order to form a card that has improved bending resistance, and has mechanical properties and physical properties as a conventional card, as taught by Imai (pgs. 4 and 6 of translation).
The combined teachings of the modified Fehrman et al.  and Imai disclose the invention set forth above, however they fail to expressly disclose a first plant seed is positioned in the first layer of the plurality of layers of biodegradable plastic, and a second plant seed is positioned in a second layer of the plurality of layers of biodegradable plastic.  The modified Fehrman et al. additionally fails to expressly disclose at least one plant seed is positioned in each layer of the plurality of layers of biodegradable plastic other than the outermost layer.
Jensen teaches the general concept of a biodegradable layer having a plurality of plant seeds ([0021], [0030]).
.

Claims 14, 15 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fehrman et al. in view of Erling et al., Jersa III, Winkler, Jensen and Castineiras.
With respect to claim 14, Fehrman et al. discloses a payment card assembly comprising:
a payment card having a first surface, an opposed second surface (Figs. 1, 8 and 9)
a chip (16) removably secured on the first surface of the payment card (col. 1, lines 45-49; col. 6, line 62 – col. 7, line 16; Figs. 1, 8 and 9).
	Fehrman et al. fails to expressly disclose the chip being an Europay, Mastercard, and Visa (EMV) chip; a magnetic strip removably secured on the second surface of the payment card; the payment card being formed of a plurality of layers of biodegradable plastic; and one or more plant seeds embedded in a first layer of the plurality of layers of biodegradable plastic, wherein the first layer is adjacent to an outermost layer of the plurality of layers of biodegradable plastic, and the outermost layer is free of plant seeds.  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the magnetic strip to be on a second surface of the payment card in order to allow the payment card to be used as a conventional payment card.  Further, it has been held that a mere rearrangement of elements without modification of the operation of the device involves only routine skill in the art.  In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).  It also would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the magnetic strip to be removably secured to the second surface in order to allow the magnetic strip to be replaced as the magnetic strip gets periodically worn out.  It additionally would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the chip to be an EMV chip in order to allow the payment card to be used for point-of-sale terminals for cashless payment transactions, as taught by Erling (pg. 4 of translation).
The combined teachings of Fehrman et al., Erling et al. and Jersa, III disclose the invention set forth above, however they fail to expressly the payment card being formed of a plurality of layers of biodegradable plastic; and one or more plant seeds embedded 
	Fehrman et al. discloses the payment card comprises a plurality of layers (12B-12E), wherein a first layer (12C) is adjacent to an outermost layer (12B) of the plurality of layers (col. 8, line 52 – col. 9, line 24; Fig. 4).  Winkler teaches it is well known in the art for a payment card to be formed of a plurality of layers of biodegradable plastic, a first layer being adjacent to an outermost layer of the plurality of layers of biodegradable plastic ([0015]-[0019]).  Winkler additionally teaches one or more plant seeds embedded in a first layer of the plurality of layers of the biodegradable card ([0025], [0026]).  Jensen teaches it is well known in the art for a one or more plant seeds to be embedded in a layer of biodegradable plastic ([0021], [0030]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the plurality of layers of the payment card to be formed of biodegradable plastic; and include one or more plant seeds embedded in a first layer of the plurality of layers of biodegradable plastic, in order to provide an environmentally friendly card that be planted.
	The combined teachings the modified Fehrman et al., Erling et al., Jersa, III, Winkler and Jensen disclose the invention set forth above, however they fail to expressly disclose the outermost layer is free of plant seed.
Castineiras teaches it is well known in the art for an outermost layer disposed over a layer having plant seeds to be used to isolate and protect the seeds from an 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the outermost layer to be free of plant seed(s) in order to isolate and protect the seeds in the first layer from exposure to moisture which may prematurely start a germination process.
With respect to claim 15, the modified Fehrman et al. addresses all the limitations of claim 14, and further discloses a recess formed in the first surface (12A) of the payment card, the EMV chip being removably secured within the recess (Fehrman: col. 7, lines 5-27; Figs. 1, 8 and 9).
The modified Fehrman fails to expressly disclose a second recess formed n the second surface of the payment card and the magnetic strip being removably secured within the second recess.
Erling et al. teaches it is well known in the art for a magnetic strip to be in a recess in a payment card and can be affixed via an adhesive, and to be on a back surface of a payment card (pgs. 4, 5 and 8 of translation, Figs. 1 and 4).  Jersa, III teaches it is desirable for a magnetic strip to be removably secured to a payment card via an adhesive to be replaced as the magnetic strip gets periodically worn out ([0027]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the magnetic strip to be in a recess on a second surface of the payment card in order to provide a magnetic strip flush with the second surface of the payment card and to allow the payment card to be used as a conventional payment card.  Further, it has been held that a mere rearrangement of In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).  It also would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the magnetic strip to be removably secured to in the second recess in order to allow the magnetic strip to be replaced as the magnetic strip gets periodically worn out.  
With respect to claim 20, Fehrman et al. discloses a payment card assembly comprising:
a payment card having a first surface, an opposed second, a first recess formed in the first surface (col. 7, lines 17-26; lines Figs. 1, 8 and 9);
a chip (16) removably secured in the first recess (col. 1, lines 45-49; col. 6, line 62 – col. 7, line 26; Figs. 1, 8 and 9).
	Fehrman et al. fails to expressly disclose the payment card having a second recess formed in the second surface and a magnetic strip removably secured in the second recess; the chip being an Europay, Mastercard, and Visa (EMV) chip; the payment card being formed of a plurality of layers of biodegradable plastic; and one or more plant seeds embedded in a first layer of the plurality of layers of biodegradable plastic, wherein the first layer is adjacent to an outermost layer of the plurality of layers of biodegradable plastic, and the outermost layer is free of plant seeds.  
Fehrman et al. discloses the payment card having a magnetic strip (col. 13, lines 7-9).  Erling et al. teaches it is well known in the art for a magnetic strip to be in a recess in a payment card and can be affixed via an adhesive, and to be on a back surface of a payment card (pgs. 4, 5 and 8 of translation, Figs. 1 and 4).  Erling additionally teaches 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the magnetic strip to be in a recess on a second surface of the payment card in order to provide a magnetic strip flush with the second surface of the payment card and to allow the payment card to be used as a conventional payment card.  Further, it has been held that a mere rearrangement of elements without modification of the operation of the device involves only routine skill in the art.  In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).  It also would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the magnetic strip to be removably secured to in the second recess in order to allow the magnetic strip to be replaced as the magnetic strip gets periodically worn out.  It additionally would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the chip to be an EMV chip in order to allow the payment card to be used for point-of-sale terminals for cashless payment transactions, as taught by Erling (pg. 4 of translation).
The combined teachings of Fehrman et al., Erling and Jersa, III discloses the invention set forth above, however they fail to expressly disclose the payment card being formed of a plurality of layers of biodegradable plastic; and one or more plant seeds embedded in a first layer of the plurality of layers of biodegradable plastic, 
The combined teachings of the modified Fehrman et al., Erling et al. and Jersa, III disclose the invention set forth above, however they fail to expressly the payment card being formed of a plurality of layers of biodegradable plastic; and one or more plant seeds embedded in a first layer of the plurality of layers of biodegradable plastic, wherein the first layer is adjacent to an outermost layer of the plurality of layers of biodegradable plastic, and the outermost layer is free of plant seeds.
	Fehrman et al. discloses the payment card comprises a plurality of layers (12B-12E), wherein a first layer (12C) is adjacent to an outermost layer (12B) of the plurality of layers (col. 8, line 52 – col. 9, line 24; Fig. 4).  Winkler teaches it is well known in the art for a payment card to be formed of a plurality of layers of biodegradable plastic, a first layer being adjacent to an outermost layer of the plurality of layers of biodegradable plastic ([0015]-[0019]).  Winkler additionally teaches one or more plant seeds embedded in a first layer of the plurality of layers of the biodegradable card ([0025], [0026]).  Jensen teaches it is well known in the art for a one or more plant seeds to be embedded in a layer of biodegradable plastic ([0021], [0030]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the plurality of layers of the payment card to be formed of biodegradable plastic; and include one or more plant seeds embedded in a first layer of the plurality of layers of biodegradable plastic, in order to provide an environmentally friendly card that be planted.

Castineiras teaches it is well known in the art for an outermost layer disposed over a layer having plant seeds to be used to isolate and protect the seeds from an exposure to moisture which may prematurely start a germination process ([0017]), thus implying an outermost layer not having plant seeds.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the outermost layer to be free of plant seed(s) in order to isolate and protect the seeds in the first layer from exposure to moisture which may prematurely start a germination process.

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fehrman et al. modified by Erling et al., Jersa,III, Winkler, Jensen and Castineiras as applied to claim 14 above, and further in view of Imai.
With respect to claim 19, the modified Fehrman et al. addresses all the limitations of claim 14.
	However, the modified Fehrman et al.  fails to expressly disclose a first plant seed is positioned in the first layer of the plurality of layers of biodegradable plastic, and a second plant seed is positioned in a second layer of the plurality of layers of biodegradable plastic, the second layer being adjacent the first layer and spaced from the outermost layer. The modified Fehrman et al. fails to expressly disclose at least one 
Imai teaches it is well known in the art for a card to include a plurality of layers (12) of biodegradable plastic and an outermost layer (11) adjacent a first layer of the biodegradable plastic and a second layer of biodegradable place which is  adjacent the first layer and spaced from the outermost layer (pgs. 4-6 of translation, Fig. 2).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the payment card to include a plurality of layers of biodegradable plastic such that a second layer of the plurality of layers is adjacent the first layer and spaced from the outermost layer, in order to form a card that has improved bending resistance, and has mechanical properties and physical properties as a conventional card, as taught by Imai (pgs. 4 and 6 of translation).
The combined teachings of the modified Fehrman et al.  and Imai disclose the invention set forth above, however they fail to expressly disclose a first plant seed is positioned in the first layer of the plurality of layers of biodegradable plastic, and a second plant seed is positioned in a second layer of the plurality of layers of biodegradable plastic.  The modified Fehrman et al. additionally fails to expressly disclose at least one plant seed is positioned in each layer of the plurality of layers of biodegradable plastic other than the outermost layer.
Jensen teaches the general concept of a biodegradable layer having a plurality of plant seeds ([0021], [0030]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try to incorporate at least one plant seed in each of .

Claims 1, 3 and 4  is/are rejected under 35 U.S.C. 103 as being unpatentable over Maiman et al. (US 11,062,191) in view of Winkler, Jensen and Castineiras.
With respect to claims 1, Maiman et al. discloses a payment card assembly comprising:
a payment card having a first surface, an opposed second surface (col. 3, lines 4-13; Figs. 1-4); and
a Europay, Mastercard, and Visa (EMV) chip (102) removably secured on the first surface of the payment card (col. 2, lines 65-66; col. 4, lines 5-46)
	Maiman et al. fails to expressly disclose the payment card being formed of a plurality of layers of biodegradable plastic; and one or more plant seeds embedded in a first layer of the plurality of layers of biodegradable plastic, wherein the first layer is adjacent to an outermost layer of the plurality of layers of biodegradable plastic, and the outermost layer is free of plant seeds.
	Winkler teaches it is well known in the art for a payment card to be formed of a plurality of layers of biodegradable plastic, a first layer being adjacent to an outermost layer of the plurality of layers of biodegradable plastic ([0015]-[0019]).  Winkler additionally teaches one or more plant seeds embedded in a first layer of the plurality of 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the plurality of layers of the payment card to be formed of biodegradable plastic; and include one or more plant seeds embedded in a first layer of the plurality of layers of biodegradable plastic, in order to provide an environmentally friendly card that be planted.
	The combined teachings Maiman et al., Winkler and Jensen disclose the invention set forth above, however they fail to expressly disclose the outermost layer is free of plant seed.
Castineiras teaches it is well known in the art for an outermost layer disposed over a layer having plant seeds to be used to isolate and protect the seeds from an exposure to moisture which may prematurely start a germination process ([0017]), thus implying an outermost layer not having plant seeds.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the outermost layer to be free of plant seed(s) in order to isolate and protect the seeds in the first layer from exposure to moisture which may prematurely start a germination process.
	With respect to claims 3 and 4, the modified Maiman et al. discloses a recess (144) formed in the first surface of the payment card, the EMV chip being removably secured within the recess via an adhesive (135) (col. 4, lines 20-21 and 39-59, Figs. 3 and 4).
Claims 14-16  is/are rejected under 35 U.S.C. 103 as being unpatentable over Maiman et al. in view of Erling et al., Jersa, III, Winkler, Jensen and Castineiras.
With respect to claims 14-16, Maiman et al. discloses a payment card assembly comprising:
a payment card having a first surface, an opposed second surface (col. 3, lines 4-13; Figs. 1-4); and
a Europay, Mastercard, and Visa (EMV) chip (102) removably secured on the first surface of the payment card (col. 2, lines 65-66; col. 4, lines 5-46); and
a magnetic strip (103) on a second surface of the payment card (col. 3, lines 43-50; Fig. 4).
Maiman et al. further discloses a first recess (144) formed in the first surface of the payment card and the EMV chip being removably secured within the first recess via an adhesive (col. 4, lines 20-21 and 39-59). 
	Maiman et al. fails to expressly disclose the magnetic strip is removably secured on the second surface; the payment card being formed of a plurality of layers of biodegradable plastic; and one or more plant seeds embedded in a first layer of the plurality of layers of biodegradable plastic, wherein the first layer is adjacent to an outermost layer of the plurality of layers of biodegradable plastic, and the outermost layer is free of plant seeds.  Maiman et al. additionally fails to expressly disclose a second recess formed in the second surface of the payment card and the magnetic strip being removably secured within the second recess via  an adhesive.
Erling et al. teaches it is well known in the art for a magnetic strip to be in a recess in a payment card and can be affixed via an adhesive (pgs. 4, 5 and 8 of 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the magnetic strip to be in a recess on the second surface of the payment card in order to provide a magnetic strip flush with the second surface of the payment card.  It also would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the magnetic strip to be removably secured to in the second recess in order to allow the magnetic strip to be replaced as the magnetic strip gets periodically worn out.  
The combined teachings of Maiman et al., Erling et al. and Jersa,III disclose the invention set forth above, however they fail to expressly disclose the payment card being formed of a plurality of layers of biodegradable plastic; and one or more plant seeds embedded in a first layer of the plurality of layers of biodegradable plastic, wherein the first layer is adjacent to an outermost layer of the plurality of layers of biodegradable plastic, and the outermost layer is free of plant seeds.
	Winkler teaches it is well known in the art for a payment card to be formed of a plurality of layers of biodegradable plastic, a first layer being adjacent to an outermost layer of the plurality of layers of biodegradable plastic ([0015]-[0019]).  Winkler additionally teaches one or more plant seeds embedded in a first layer of the plurality of layers of the biodegradable card ([0025], [0026]).  Jensen teaches it is well known in the art for a one or more plant seeds to be embedded in a layer of biodegradable plastic ([0021], [0030]).

	The combined teachings Maiman et al., Erling et al., Jersa, III, Winkler and Jensen disclose the invention set forth above, however they fail to expressly disclose the outermost layer is free of plant seed.
Castineiras teaches it is well known in the art for an outermost layer disposed over a layer having plant seeds to be used to isolate and protect the seeds from an exposure to moisture which may prematurely start a germination process ([0017]), thus implying an outermost layer not having plant seeds.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the outermost layer to be free of plant seed(s) in order to isolate and protect the seeds in the first layer from exposure to moisture which may prematurely start a germination process.
	

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 

Claims 1-11, 13-17, 19 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-18 of U.S. Patent No. 11,030,509 in view of Castineiras. 

INSTANT CLAIM(S)
PATENTED CLAIM(S)
1. A payment card assembly comprising: 

a payment card having a first surface, an opposed second surface, and being formed of a plurality of layers of biodegradable plastic; 

a Europay, Mastercard, and Visa (EMV) chip removably secured to the payment card; and 

one or more plant seeds embedded in a first layer of the plurality of layers of biodegradable plastic, wherein the first layer is adjacent to an outermost layer of the plurality of layers of biodegradable plastic, and the outermost layer is free of plant seeds.

1. A payment card assembly comprising: 

a payment card having a first surface, an opposed second surface, and being formed of a biodegradable plastic; 

a first recess formed in the first surface of the payment card; 

a Europay, Mastercard, and Visa (EMV) chip removably secured to the payment card within the first recess via an adhesive; and 

one or more plant seeds embedded in the payment card.


8. The payment card assembly of claim 1, wherein the payment card includes a plurality of layers of biodegradable plastic.


9. The payment card assembly of claim 8, wherein the one or more plant seeds is located in a first layer of the plurality of 



a payment card having a first surface, an opposed second surface, and being formed of a plurality of layers of biodegradable plastic; 

a Europay, Mastercard, and Visa (EMV) chip removably secured on the first surface of the payment card; 

a magnetic strip removably secured on the second surface of the payment card; and 

one or more plant seeds embedded in a first layer of the plurality of layers of biodegradable plastic, wherein the first layer is adjacent to an outermost layer of the plurality of layers of biodegradable plastic, and the outermost layer is free of plant seeds.

12. A payment card assembly comprising: 

a payment card having a first surface, an opposed second surface, and being formed of a plurality of layers of biodegradable plastic; 

a first recess formed in the first surface of the payment card; 

a Europay, Mastercard, and Visa (EMV) chip removably secured to the payment card within the first recess via an adhesive; 

a magnetic strip removably secured on the second surface of the payment card; and 

one or more plant seeds embedded in the payment card.


16. The payment card assembly of claim 12, wherein the one or more plant seeds is located in a first layer of the plurality of layers of biodegradable plastic, the first layer being adjacent to an outermost layer of the plurality of layers of biodegradable plastic.

20. A payment card assembly comprising: 

a payment card having a first surface, an opposed second surface, a first recess formed in the first surface, a second recess formed in the second surface, and being 

a Europay, Mastercard, and Visa (EMV) chip removably secured in the first recess; and 

a magnetic strip removably secured in the second recess; and 

a plurality of plant seeds embedded in a first layer of the plurality of layers of biodegradable plastic, wherein the first layer is adjacent an outermost layer of the plurality of layers of biodegradable plastic, and the outermost layer is free of plant seeds.


a payment card having a first surface, an opposed second surface, a first recess formed in the first surface, a second recess formed in the second surface, and being 

a Europay, Mastercard, and Visa (EMV) chip removably secured to the payment card within the first recess via an adhesive; and 

a magnetic strip removably secured in the second recess; and 

a plurality of plant seeds embedded in a first layer of the plurality of layers of biodegradable plastic, the first layer being adjacent an outermost layer of the plurality of layers of biodegradable plastic.



The patented claims fail to expressly recite the outermost layer is free of plant seed.
Castineiras teaches it is well known in the art for an outermost layer disposed over a layer having plant seeds to be used to isolate and protect the seeds from an exposure to moisture which may prematurely start a germination process ([0017]), thus implying an outermost layer not having plant seeds.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the outermost layer to be free of plant seed(s) in order to isolate and protect the seeds in the first layer from exposure to moisture which may prematurely start a germination process.
Dependent claims claim similar limitations to the patented dependent claims.


Allowable Subject Matter
With respect to claim(s) 12, 13 and 18, the examiner makes no prior art rejection. However, these claims are not allowable pursuant to the pending Double Patenting rejection.  

Telephone/Fax Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUEZU ELLIS whose telephone number is (571)272-2868. The examiner can normally be reached Monday - Friday, 11:00 am - 7:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Lee can be reached on (571)272-2398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/SUEZU ELLIS/Primary Examiner, Art Unit 2876